DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was filed by the applicant on July 1, 2022.
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The expansion deck system and vessel as claimed are not shown or suggested in the prior art because of the use of an expansion deck system which includes an elongated deck member that is telescopically engaged to a frame assembly and is configured to transition between a retracted position and an extended position, so that when in said retracted position, said elongated deck member is positioned between a top surface and a bottom surface of said frame assembly.
The prior art as disclosed by Handley (US 9,156,526) shows the use of a pontoon boat which includes a fixed deck section that is attached to a top surface of a frame assembly, a plurality of pontoons that are connected to a bottom surface of said frame assembly, and a pair of elongated deck members that are telescopically engaged to said frame assembly and are configured to transition between a retracted position and an extended position, so that when in said retracted position, said pair of elongated deck members are positioned above said top surface of said frame assembly and said fixed deck section.  Newly cited reference by Yoder (US 10,717,497) also discloses an expansion deck system for a pontoon boat in which a pair of elongated deck members are positioned above a fixed deck section and a top surface of a frame assembly when in a retracted position.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685. The examiner can normally be reached Monday to Friday 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




July 18, 2022


/LARS A OLSON/Primary Examiner, Art Unit 3617